DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 5551745 A (Huang).
Regarding claim 1, Huang teaches an angle adjusting joint (Fig. 3) comprising: 
a fixed member (ref. 40’); and 
a movable member (ref. 40 and ref. 50) pivotally connected with the fixed member (see Abstract lines 12-18); 
wherein: 

the receiving recess has an inside provided with a plurality of projections and a plurality of locking grooves arranged between the projections (see annotated Figure 3 below); 
the movable member has a movable piece (ref. 40) which is connected with at least one fitting portion (ref. 50) which has a substantially arcuate cross-section (see ref. 50 has an arcuate cross section in Fig. 3); 
the at least one fitting portion is fitted into the receiving recess; and 
the at least one fitting portion has an outside provided with at least one locking block locked in the locking grooves (the locking block consists of the projections located on the side of ref. 50 that is inserted into the receiving recess in ref. 40’; the projections ref. 531 are mirrored on both sides of ref. 50 and therefore creates the locking block on the necessary side of ref. 50).

    PNG
    media_image1.png
    629
    663
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Regarding claim 2, Huang teaches the movable piece (ref. 40) of the movable member (ref. 40 and ref. 50) has a main portion (see annotated Figure 3 below) which is formed with at least one connecting section (ref. 42) which is connected with the at least one fitting portion (ref. 50).

    PNG
    media_image2.png
    440
    501
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3.
Regarding claim 3, Huang teaches the at least one connecting section (ref. 42) has an inside provided with a rib. 
	NOTE: the inside of ref. 40 is identical to the inside of ref. 40’ seen in Fig. 3, therefore there are protrusions (ref. 43’) on the inner walls of ref. 42 which are considered the ribs.
Regarding claim 4, Huang teaches the at least one fitting portion (ref. 50) of the movable member (ref. 40 and ref. 50) is made of flexible material (see column 2 lines 61-67).
Regarding claim 5, Huang teaches the at least one fitting portion (ref. 50) of the movable member (ref. 40 and ref. 50) is made of plastic material (see column 2 lines 61-67).
Regarding claim 6, Huang teaches the fixed piece (ref. 42’) of the fixed member (ref. 40’) is provided with a first linking portion (ref. 41’); 
the movable piece (ref. 40) of the movable member (ref. 40 and ref. 50) is provided with a second linking portion (ref. 55); 
the first linking portion of the fixed member is connected with a fixed rod of a utensil (ref. 20); and 
the second linking portion of the movable member is connected with a movable lever of the utensil (ref. 801, see Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678